             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          ST. JOSEPH DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,

        v.                                     Case No. 05-cr-06002-GAF-1

 LISA M. MONTGOMERY,

                      Defendant.



  GOVERNMENT’S NOTICE REGARDING SUPPLEMENTAL AUTHORITY

       As the United States previously notified this Court, the defendant is currently

scheduled to be executed on Tuesday, January 12, 2021. (D.E. 445.) On Friday, January

8, the United States District Court for the District of Columbia issued the attached

memorandum opinion denying the defendant’s claim to set aside the execution date under

the Federal Death Penalty Act. (Attachment A).

       We draw this Court’s attention to pages 32-33 and footnote 6 of that opinion, in

which Judge Moss questions whether a portion of this Court’s judgment currently

precludes the Government from carrying out the execution. In this Court’s 2008 judgment

in this case, this Court provided that the Attorney General shall set the time of execution,

“provided that the time shall not be sooner than 60 days nor later than 90 days after the

date of the judgment,” but that, if an appeal was taken, execution of the judgment would

be “stayed pending further order of this Court upon receipt of the Mandate of the Court of

Appeal.” (D.E. 402.) Judge Moss found no evidence that, after the defendant appealed



        Case 5:05-cr-06002-GAF Document 446 Filed 01/09/21 Page 1 of 4
and the automatic stay took effect, the stay was “ever formally lifted.” Memorandum

Opinion (D.E. 62), Montgomery v. Rosen, et al., 1:20-CV-03261-RDM at 32 n.6 (D.D.C.

January 8, 2021).

       The defendant herself has never raised such a claim and, in our view, it misreads

this Court’s judgment. The stay in the judgment plainly was intended to permit the

defendant to seek the appellate review to which she was entitled. See Fed. R. Crim. P.

38(a) (“The court must stay a death sentence if the defendant appeals the conviction or

sentence”); Lonchar v. Thomas, 517 U.S. 314, 320 (1996) (holding that, in a capital case,

a district court is “obligated to address the merits” of a first Section 2255 motion and must

stay an execution upon request to facilitate that review). The defendant received that

review, and the stay expired when this Court entered its further order denying the

defendant’s Section 2255 motion. See Order (D.E. 212), Montgomery v. United States, 12-

08001-CV-SJ-GAF (W.D. Mo. March 3, 2017); cf. Order on Motion for Injunctive Relief

(D.E. 690), United States v. Vialva, 6:99-cr-070 (W.D. Tex. Sept. 11, 2020) (construing

similar judgment of federal defendant executed on September 24, 2020). We do not read

the judgment to impose an indefinite stay, without making the necessary findings for such

relief. See Donovan v. McNabb, 138 S. Ct. 369, 369 (2017) (vacating stay of execution

because the district court did not find that the inmate had “satisf[ied] all of the requirements

for a stay, including a showing of a significant possibility of success on the merits”); Nken

v. Holder, 556 U.S. 418, 434 (2009) (stay factors). Notably, the judgment in this case

contains the same operative language as the judgment against Keith Dwayne Nelson, who



                                               2
         Case 5:05-cr-06002-GAF Document 446 Filed 01/09/21 Page 2 of 4
was executed on August 28, 2020. See Judgment (D.E. 442), United States v. Nelson, 99-

00303-01-CR-W-FJG (W.D. Mo. March 11, 2002). 1

       The Government therefore does not believe that any prior order of this Court would

prevent the defendant’s execution from proceeding as scheduled. Especially because the

defendant has not argued to the contrary, see Application for Stay of Execution,

Montgomery v. Rosen, et al., 20A121 at 24-25 (arguing that, absent a stay from the

Supreme Court, the execution will take place as scheduled), the Government does not

believe that any action is necessary or warranted from the Court at this time. And no further

action is requested. If the Court were so inclined, however, it should do no more than enter

an order confirming that its order denying Section 2255 relief terminated the stay of

execution imposed in the judgment.




       1
          Judge Moss also observed that more than 90 days have passed since the entry of
this Court’s judgment and since the Court’s 2255 order. Memorandum Opinion (D.E. 62),
Montgomery v. Rosen, et al.,1:20-CV-03261-RDM at 32 n.6 (D.D.C. January 8, 2021).
But once the automatic stay took effect, the execution could not have taken place within
90 days of the “date of the judgment,” (D.E. 402), and the Court did not impose a similar
timeframe for the execution after the stay lifted with the denial of the 2255 motion.
Nothing in the judgment purported to prohibit the Government from ever executing the
judgment if it did not comply with the initial 90-day deadline, particularly if the
Government’s failure to do so was based on the automatic stay imposed by the judgment
itself. Cf. Dolan v. United States, 560 U.S. 605, 611 (2010) (explaining that where “a
statute ‘does not specify a consequence for noncompliance with’ its ‘timing provisions,’
‘federal courts will not in the ordinary course impose their own coercive sanction’ ”).
                                             3
           Case 5:05-cr-06002-GAF Document 446 Filed 01/09/21 Page 3 of 4
                                                 Respectfully submitted,

                                                 Timothy A. Garrison
                                                 United States Attorney

                                          By     /s/ Brian P. Casey

                                                 Brian P. Casey
                                                 Assistant United States Attorney

                                                 Charles Evans Whittaker Courthouse
                                                 400 East Ninth Street, Suite 5510
                                                 Kansas City, Missouri 64106
                                                 Telephone: (816) 426-3122

                                                   Attorneys for Plaintiff




                             CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the foregoing was delivered on
January 9, 2020, to the Electronic Filing System (CM/ECF) of the United States District
Court for the Western District of Missouri for electronic delivery to all counsel of record.


                                                 /s/ Brian P. Casey
                                                 Brian P. Casey
                                                 Assistant United States Attorney


                                             4
        Case 5:05-cr-06002-GAF Document 446 Filed 01/09/21 Page 4 of 4
